FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 10, 2021

                                       No. 04-21-00491-CV

                    IN RE GHK ENTERPRISES, LP and Glenn H. Kothman

                     From the 218th Judicial District Court, Frio County, Texas
                                Trial Court No. 20-07-00185CVF
                             Honorable Lynn Ellison, Judge Presiding


                                          ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

       On November 5, 2021, relators filed a petition for writ of mandamus. This court believes
a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than November 29, 2021. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

       On November 9, 2021, relators filed a motion for temporary relief requesting a temporary
stay of the trial court order compelling production. The request for temporary relief is
GRANTED. The trial court’s September 29, 2021 “Order on Rincon’s Motion to Compel
Inspection of Books and Records” is STAYED pending final resolution of the petition for writ of
mandamus.

           It is so ORDERED November 10, 2021.

                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT